Title: From Thomas Jefferson to James Innes, 1 March 1781
From: Jefferson, Thomas
To: Innes, James



Sir
In Council March 1st. 1781

On revising the orders I inclosed you for Militia to supply the Place of yours when discharged, I find I omitted Williamsburg. I now inclose you an order for a fourth of their militia. Baron Steuben informed me to Day of the order he had given you to carry your Men across the River. I have stated to him the little probability of effecting it in their present Temper. It must therefore be rested on your Discretion whether to attempt it or not. I have taken measures on a Supposition that they cannot be carried and have given orders for 800 to proceed (in their Stead) from Southampton,  Isle of Wight, Nansemond, Surry, Charles City, and New Kent., I am &c. &c.,

T. J.

